Exhibit 10.1

AMENDMENT NO. 1

TO THE

STRATEGIC HOTELS & RESORTS, INC.

SECOND AMENDED AND RESTATED 2004 INCENTIVE PLAN

Pursuant to the power reserved to it in Section 16.1 of the Strategic Hotels &
Resorts, Inc. Second Amended and Restated 2004 Incentive Plan (the “Plan”), the
Compensation Committee of the Board of Directors of Strategic Hotels & Resorts,
Inc. (the “Company”) amends the Plan as follows:

1. The first sentence of Section 14.2 Effect of a Change of Control is modified
to permit the grant of Awards which do not provide for automatic acceleration of
vesting immediately prior to the consummation of a Change of Control and such
sentence shall read as follows:

“Unless otherwise provided in the Award Agreement, in the event of any Change of
Control, each Award that is at the time outstanding shall automatically
accelerate so that each such Award shall, immediately prior to the consummation
of the Change of Control, become 100% vested.”

2. In all other respects, the Plan, as amended, shall continue in full force and
effect.

IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be executed
this 21st day of February, 2012.

 

STRATEGIC HOTELS & RESORTS, INC. /s/ Paula C. Maggio

By: Paula C. Maggio

Its: Senior Vice President, Secretary &

      General Counsel